R. L. Castleberry, appellee, inspector of hides and animals for El Paso county, brought this suit in the justice court against appellants, H. L. Robinson and R. A. Morris, and there recovered judgment for $30.75, said sum being the amount of fees claimed and due him for inspecting cattle "about to be removed by defendants into the republic of Mexico through the port of El Paso, in El Paso county, Tex., on or about the 30th day of March, 1921."
The case was appealed to the El Paso county court at law, and there tried under written pleadings and on the agreed statement of facts, the above-stated amount being the admitted full amount in controversy, resulting in a judgment for said sum in favor of appellee and against appellants and their sureties.
From the judgment of the county court at law the case was appealed to this court.
From the above-agreed statement it clearly appears that the amount in controversy is not sufficient to give this court jurisdiction of the subject-matter of the suit.
For the reason stated the appeal to this court is dismissed for want of jurisdiction.